Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 1 of 11 PageID# 196




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Randy Lassiter,
      Plaintiff,

V.                                                                           I;19ev596(LO/JFA)

Deputy Klutts, et ah.
       Defendants.


                                   MEMORANDUM OPINION


       Proceeding pro se, Virginia inmate Randy Lassiter ("plaintiff' or "Lassiter") initiated this

civil action under 42 U.S.C. § 1983, alleging that defendants Sgt. Erica Williams("Sgt.

Williams" or "defendant Williams"), Cpl. Paul Brown ("Cpl. Brown" or "defendant Brown"),

and Cpl. Erik Shildt("Cpl. Shildt" or "defendant Shildt"), all officials at Norfolk City Jail

("NCJ"), failed to protect him from harm at the hands of other inmates. See Dkt. No. 12.

Defendants have filed a motion for summary judgment arguing that they took appropriate

measures to prevent plaintifffrom being attacked. See Dkt. Nos. 19,21. Plaintiff was provided

the notice required by Local Civil Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir.

1985), and opposes defendants' motion. See Dkt. No. 24. Because the undisputed factual record

demonstrates that defendants were not deliberately indifferent to the risk plaintiff faced, they are

entitled to judgment in their favor.

                                          I. Background

       Before recounting the statement of undisputed facts on which defendants' motion for

summary judgment will be considered, a note about the statement's construction is in order.

Local Civil Rule 56(B)requires the party opposing a motion for summary judgment to respond

to the movants' offered assertions of fact, highlighting the facts he believes are in dispute and
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 2 of 11 PageID# 197
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 3 of 11 PageID# 198
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 4 of 11 PageID# 199
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 5 of 11 PageID# 200
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 6 of 11 PageID# 201
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 7 of 11 PageID# 202
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 8 of 11 PageID# 203
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 9 of 11 PageID# 204
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 10 of 11 PageID# 205
Case 1:19-cv-00596-LO-JFA Document 34 Filed 08/06/20 Page 11 of 11 PageID# 206
